DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to.  The disclosure should be commensurate with the invention as claimed.  37 CFR 1.71 states in part: 
“(a) The specification must include a written description of
the invention or discovery and of the manner and process of making
and using the same, and is required to be in such full, clear,
concise, and exact terms as to enable any person skilled in the art
or science to which the invention or discovery appertains, or with
which it is most nearly connected, to make and use the same.
Emphasis added.


(c) In the case of an improvement, the specification must
particularly point out the part or parts of the process, machine,
manufacture, or composition of matter to which the improvement
relates, and the description should be confined to the specific
improvement and to such parts as necessarily cooperate with it or
as may be necessary to a complete understanding or description of it.” 
Emphasis added.


concise with respect to disclosing what is necessary to understand the claimed invention.  If applicant’s position is that the disclosure is necessary, applicant should indicate how each paragraph is relevant to the claimed invention.
MPEP section 608.01(g) states that “every feature specified in the claims must be illustrated but there should be no superfluous illustrations."   In contrast, figures 1-19 appear to be irrelevant the claimed invention and figures 20-22 only minimally relevant to the claimed invention.
Correction is required.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 1-20, the meaning of the term “edge” as in “the edge of the contact tail” is ambiguous and confusing.  “Edge” is defined as “the outside limit of an object, area, or surface; a place or part farthest away from the center of something” or “the line along which two surfaces of a solid meet.”  Google definition.  In contrast, applicant applies the term “edge” of a contact tail to mean the entire planar surface of one planar face of a contact tail.  See e.g. figures 26A and 26B.  Since applicant is using the term of “edge” of a contact tail to mean an entire planar surface, it is confusing and ambiguous what would or would not be considered an “edge” of a contact tail since applicant’s use of the term is entirely divergent from the standard definition of the term.  The limitations regarding the “edge” of the contact tail are given little weight.


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunham US 2019/0044285.  Regarding claim 1, Dunham discloses a connector assembly, comprising:
	a signal conductor 3410 having a contact tail (3510 in figure 26A), the contact tail comprising an edge 3504; and a wire (3510A and 3510B) extending from a cable and attached to the edge of the contact tail via a bond extending along an attachment interface, wherein at least a portion of the bond is a metallurgical bond (paragraphs 0188-0190).

	Per claim 3 the bond inherently comprises a heat effected zone at a first end of the attachment interface, the heat effected zone being that portion of the tail to which the cable is bonded.
	Per claim 8 at least a portion of the wire extending along the attachment interface is deformed such that a thickness of the portion is less than a diameter of the wire in the cable.  Paragraph 0199.  Deformation of the wire 3620A by pressing it against the signal conductor prior to fusing inherently means that the thickness of the pressed portion is less than the diameter of the undeformed wire.

	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunham in view of Sato et al. US 2020/0021045 (“Sato”).
	Per claim 9, Dunham discloses a connector assembly, comprising:
	a first signal conductor 3604A having a first contact tail 3610A, the first contact tail including an edge (paragraph 0185); and
	a first wire 3606 extending from a cable (see figures 27A-D), wherein a portion of the first wire is at least partially flattened to form a planar surface (paragraph 0199), and wherein the first wire is attached to the edge of the first contact tail with the second planar surface of the first wire in contact with the surface of the first contact tail (paragraph 0199).

	Per claim 10 Dunham discloses a second signal conductor3604B having a second contact tail, the second contact tail including an edge; and
	a second wire extending from the cable, wherein a portion of the second wire is at least partially flattened to form a fourth planar surface, and wherein the second wire is attached to the edge of the second contact tail with the fourth planar surface of the second wire in contact with the third planar surface of the second contact tail.
To the extent that Dunham is not explicit in stating that the contact tail “edge” has a first planar surface, Sato discloses a terminal 4 including a planar surface on which a wire 3 is bonded.  It would have been obvious to make the bonding surface of the Dunham contact tail, which is bonded the planar bonding surface of the wire, be planar as taught in Sato.   The reason for doing so would have been to maximize the bonded surface area between the contact tail and wire as was known in the art and as shown in Sato.
 	Per claim 11, the pair of signal conductors is a first pair of a plurality of pairs of signal conductors (see figure 22A); each of the plurality of pairs of signal conductors has a pair of contact tails with opposing edges; 

The plurality of pairs of signal conductors are disposed in a line.  See figure 25A.
Dunham discloses pairs of signal conductors separated by shields 1520.  It would have been obvious to include shields separating pairs of signal conductors on the connector assemblies of figures 25-27, as taught regarding shields 1520.  The reason for doing so would have been to prevent interference between adjacent pairs as was known in the art.
Per claim 12 the wires attached to respective edges of each pair of contact tails comprise conductors of a twinax cable 3606 (paragraph 0181).
Per claim 13 the first wire is joined to the first signal conductor via a metallurgical bond extending at least partially along an interface between the first planar surface and the second planar surface.
Per claim 14 a thickness of the portion of the wire is between about 75% and about 150% of a thickness of the first contact tail (paragraph 0185).

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunham. 
	Per claim 15, Dunham discloses a method of forming an electrical connector, the method comprising:
	bonding a wire of a cable 3510A,B to an edge 3504 of contact tail of a signal conductor along an attachment interface, at least in part, by interdiffusing at least a portion of a first material and a second material across the attachment interface to form a metallurgical bond.  
	Per claim 16, the process of laser welding the wire and signal conductor inherently includes at least partially melting the first material and flowing the first material into the attachment interface.
	Per claim 19, Dunham discloses deforming at least a portion of the wire before bonding the wire to the contact tail (paragraph 0199).
	Per claim 20 deforming at least a portion of the wire comprises flattening the portion of the wire (paragraph 0199).

Allowable Subject Matter
Claims 4-7, 17, and 18 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, depending on how the rejections are overcome.   The prior art may not disclose the assembly or method as claimed (depending on how the claim is amended), including (regarding claim 4) that the signal conductor comprises a first base alloy and a first coating material, and wherein the wire comprises a second base alloy and a second coating material or (regarding claim 17) that the first material comprises a first base alloy of the wire and a first coating material on the wire.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833